                                          Case 4:20-cv-02442-JST Document 29 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     QUAD CITY PATENT, LLC,                          Case No. 20-cv-01996-JST

                                   8                   Plaintiff,
                                                                                         ORDER CONTINUING CASE
                                   9             v.                                      MANAGEMENT CONFERENCES

                                  10     ZOOSK, INC.,

                                  11                   Defendant.

                                  12     QUAD CITY PATENT, LLC,                         Case No. 20-cv-02442-JST
Northern District of California
 United States District Court




                                  13                   Plaintiff,
                                  14             v.
                                  15     EC SERVICES CORPORATION, et al.,
                                  16                   Defendants.
                                  17

                                  18
                                              In light of the pendency of the motions to dismiss, the case management conferences in
                                  19
                                       these related cases, currently scheduled for September 15, 2020, are continued to November 17,
                                  20
                                       2020 at 2:00 p.m. Updated case management statements are due by November 10, 2020.
                                  21
                                       Following the issuance of rulings on the pending motions, the parties may move to continue or
                                  22
                                       advance the case management conferences, as appropriate.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: September 14, 2020
                                  25                                                 ______________________________________
                                  26                                                               JON S. TIGAR
                                                                                             United States District Judge
                                  27

                                  28
